Citation Nr: 1431788	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for post-operative fusion of the first metatarsophalangeal joint of the left foot (claimed as left foot condition).  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from January 1977 to May 1977 with additional reserve service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2010, this case was remanded to afford the Veteran a VA examination.  This case has now returned to the Board for further adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case to afford the Veteran a VA examination.  A review of the claims file indicates that the RO tried to schedule an examination, but because the Veteran is incarcerated and the RO did not receive a response from the Soledad Training Facility, the Veteran was not afforded a VA examination. 

A June 2014 letter from the Veteran's attorney suggests that there may have been some miscommunication between the RO and the Soledad Training Facility.  On remand, the AOJ should arrange for a VA examination.  If the AOJ is unable to afford the Veteran a VA examination, all efforts to arrange an examination should be documented.  Incarcerated veterans are entitled to the same care and consideration given to all veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995).

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, obtain any outstanding treatment records since October 2012 from the facility at which the Veteran is presently incarcerated.  

2.  After completion of the foregoing, take all reasonable steps to schedule the Veteran for a VA examination to determine the nature and etiology of any current left foot condition that may be present.  The examination should be scheduled and conducted in accordance with procedures outlined in M21-1MR. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

For any diagnosed left foot condition, the examiner should state whether it is at least as likely as not (ie., 50 percent probability) that the condition began during or was permanently aggravated by any incident during service.  A complete rationale should be provided for any opinion expressed.  

The examiner is specifically informed that the Veteran reported that he injured his left foot in service in 1977 and that his foot has been painful ever since.  Service treatment records reflect that the Veteran was treated for a possible left foot strain in February 1977.  The Veteran denied foot trouble in his reports of medical history in March 1977 and June 1982 and his feet were listed as normal on a March 1997 separation examination and June 1982 reenlistment examination.  In October 2002, the Veteran reported that he underwent foot surgery in 1999 and 2000 for spurs.  A July 2005 x-ray showed that the Veteran had a postoperative fusion in the left first metatarsophalangeal joint.  

If for whatever reason the Veteran cannot be provided with an examination after compliance with M21-1MR, his claims file and a complete copy of this REMAND should still be forwarded to an appropriate VA examiner to obtain a medical opinion as described herein.  Based on a review of the record, the examiner should diagnose and describe all left foot disabilities found to be present. 

3.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



